USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 1 of 22


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

IUE-CWA LOCAL 901, on behalf of                   )
itself and on behalf of itself and all others     )
similarly situated,                               )
                                                  )
       Plaintiff,                                 )
                                                  )
       v.                                         )           Case No. 1:19-cv-00389-HAB-SLC
                                                  )
SPARK ENERGY GAS, LLC, CT                         )
Corporation System,                               )
                                                  )
       Defendant.                                 )

                                     OPINION AND ORDER

       On April 9, 2021, Plaintiff filed a motion (ECF 58) and an accompanying memorandum

(ECF 59), seeking the Court’s leave to file a proposed second amended complaint (ECF 59-1).

On April 23, 2021, Defendant filed a response (ECF 61), to which Plaintiff replied on April 30,

2021, attaching a declaration and several new exhibits to its reply brief (ECF 64). On May 7,

2021, Defendant filed a motion to strike the declaration and exhibits, or in the alternative for

leave to file a sur-reply to address such evidence. (ECF 67). On May 20, 2021, Plaintiff filed a

response (ECF 68), and on May 27, 2021, Defendant filed a reply (ECF 69).

       Also before the Court is an interrelated motion for sanctions filed by Defendant on April

16, 2021, alleging that Plaintiff made material misrepresentations in its motion for leave to

amend and its proposed second amended complaint. (ECF 60; ECF 60-1). Plaintiff filed a

response to that motion on April 30, 2021 (ECF 63), to which Defendant replied on May 7, 2021

(ECF 66).

       Accordingly, all three matters are fully briefed and ripe for adjudication. For the

following reasons, Defendant’s motion to strike or in the alternative for leave to file a sur-reply
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 2 of 22


(ECF 67) is DENIED; Defendant’s motion for sanctions (ECF 60) is DENIED WITHOUT

PREJUDICE; and Plaintiff’s motion for leave to amend (ECF 58) is GRANTED.

                                          I. Background

       Plaintiff initiated this matter in state court on August 14, 2019, on behalf of itself and a

class of others similarly situated, alleging that Defendant—an alternative energy supplier—

engaged in “deceptive, bad faith, and unfair pricing practices that have caused businesses and

consumers in Indiana to pay considerably more for their natural gas than they should have

otherwise paid.” (ECF 3 ¶ 1). More specifically, Plaintiff brought an Indiana Deceptive

Consumer Sales Act (“IDCSA”) claim, Ind. Code § 24-5-0.5-4, a breach of contract claim, and

an unjust enrichment claim. (ECF 3). After a timely removal (ECF 1), Defendant filed a motion

to dismiss for failure to state a claim upon which relief could be granted pursuant to Federal Rule

of Civil Procedure 12(b)(6) (ECF 5), which District Judge Holly Brady denied (ECF 20). On

March 10, 2020, the Court conducted a preliminary pretrial conference (ECF 29), where it set

May 1, 2020, as the last date for Plaintiff to amend its pleadings without leave of Court (ECF 30

at 2). On March 24, 2020, Plaintiff filed its first amended complaint. (ECF 31). Plaintiff’s

deadline to seek the Court’s leave to amend its pleading was subsequently extended to

September 28, 2020. (ECF 49, 53).

       Plaintiff now seeks to amend its complaint again to add two new sets of allegations.

(ECF 59 at 4). First, while Plaintiff initially alleged that its 2004 customer agreement with

Defendant required Defendant to base rates on “market prices,” Plaintiff now seeks to allege that

the parties’ contract required Defendant to base its rates on “‘market prices’ or ‘market

conditions.’” (Id. at 4; see also ECF 31 ¶ 3; ECF 59-1 ¶ 3, ECF 59-2 ¶ 3 (red-line comparison of




                                                 2
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 3 of 22


the first amended complaint and proposed second amended complaint)).1 As Plaintiff explains in

its response to the motion for sanctions, the “market prices” language initially used was drawn

from a 20142 “form contract” received as a result of a public records request to the Indiana

Utility Regulatory Commission (“IURC”).3 (ECF 63 at 8; ECF 63-3 at 5 (“Upon expiration of

the Primary Term, Customer shall be switched to a variable rate based upon then current market

prices . . . .”)). Plaintiff seeks to add the “market conditions” language based upon contracts

Defendant has produced ranging from 2010 to 2019 which reflect that the variable rate “may

vary according to market conditions.” (ECF 63 at 9-10). Second, Plaintiff seeks to detail the

ways Defendant allegedly based its Indiana rates on non-market rates, in contravention of its

customer agreements, which Plaintiff discovered, at least in part, through Defendant’s Rule

30(b)(6) deposition. (ECF 59 at 4; ECF 59-1 ¶¶ 51-54).

         Defendant, in support of its motion for sanctions, asserts that Plaintiff is attempting to

mislead the Court. As Defendant explains, Plaintiff has failed to locate its original customer

agreement or anyone who remembers its actual terms. (ECF 60-1 at 2). Defendant contends that

the purported term in Plaintiff’s customer agreement fixing natural gas rates to “market factors”

is fictitious, and Plaintiff’s reliance on later customer agreements—made years after Plaintiff’s

own customer agreement—is an intentional attempt to mislead the Court. (Id. at 2-3). Further,

Defendant argues that Plaintiff’s IDCSA claim should be dismissed because it is based on

deposition evidence Plaintiff did not know of, and therefore could not have relied upon, when


1
 Plaintiff explains that neither it nor Defendant have been able to locate or produce the actual customer agreement
between the parties. (Id.).
2
  While Plaintiff alleges that the contract existed as early as 2011 based on the file name in the footer of the
document (“SEG_TOS_IN_CO_20110721”), the contract was signed on December 23, 2013, and applied to a term
from January 1, 2014, to December 31, 2015. (Compare ECF 63 at 8, with ECF 63-3 at 2).
3
  The parties to this contract were Defendant and Winona PVD Coating, LLC. (ECF 63-3 at 3). For ease of
reference, the Court will refer to this document as the “Winona Contract.”
                                                         3
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 4 of 22


forming the terms of the contract. (Id. at 12). In its response to the motion for leave to amend,

Defendant reiterates its argument that Plaintiff’s case should be dismissed as a sanction. (ECF

61 at 5, 10). In opposition to Plaintiff’s motion for leave, Defendant argues that Plaintiff has

failed to establish good cause to modify the Court’s Scheduling Order, and that—in any event—

Plaintiff’s second amended complaint would be futile. (Id. at 5-6).

        Plaintiff, in its response to the motion for sanctions, contends that alternative gas

suppliers like Defendant use uniform customer contracts and thus it is likely Plaintiff’s contract

contained similar terms to the Winona Contract and other consumer contracts received from

Defendant through discovery. (ECF 63 at 9). Further, Plaintiff alleges that as discovery

continues different and earlier drafts of the parties’ contracts may be produced. (Id. at 10).

Similarly, Plaintiff contends that pleading the supposed terms of the contract without producing

it is not in and of itself improper. (Id. at 18-19). Rather, Plaintiff asserts that its counsel

conducted a reasonable investigation before filing both the complaint and seeking leave to file

the second amended complaint. (Id.).

        In the alternative, Plaintiff contends that Defendant’s motion should be denied on

procedural grounds. First, Plaintiff argues Defendant violated Rule 11’s “safe harbor” provision

by moving for sanctions after Plaintiff had filed its motion for leave to amend. (Id.). Plaintiff

next contends that Defendant was aware that it lacked a copy of the parties’ contract as early as

March 2020 and as a result, Defendant’s motion for sanctions is untimely. (Id. at 26). Finally,

Plaintiff alleges that the motion is improper under Rule 11 because it asserts there are multiple

grounds for sanctions—as opposed to Rule 11 separately. (Id. at 27-31). Because Plaintiff

contends it should prevail on the motion for sanctions, it also seeks its attorney fees pursuant to

Rule 11(c). (Id. at 31-32).


                                                   4
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 5 of 22


       In its reply to its motion for leave to amend, Plaintiff asserts that “good cause” exists to

allow a belated amendment under Rule 16 because the proposed amended complaint is in

response to new facts learned through discovery and in response to Defendant’s threat of

sanctions. (ECF 64 at 1-5). Further, Plaintiff urges that its second amended complaint plausibly

alleges breach of contract and unjust enrichment claims and is not futile. (Id. at 5-16). Finally,

Plaintiff alleges that Defendant would not be unduly prejudiced by the amendment. (Id. at 16).

       In its reply to the motion for sanctions, Defendant primarily reiterates that the language in

the first amended complaint that its rates “would be based on market prices,” suggests that

Plaintiff based its pleadings on the language of the parties’ contract—which it did not know.

(ECF 66 at 7). Defendant further alleges that the proposed second amended complaint—and the

more expansive language used therein—fails to correct the various problems with Plaintiff’s first

amended complaint. (Id. at 16). Additionally, Defendant responds to Plaintiff’s timeliness

argument by asserting that under the totality of the circumstances Defendant was reasonable in

waiting to seek sanctions until after it provided Plaintiff with multiple opportunities to cure the

complaint’s defects, and furthermore, that Rule 11 does not prevent it from advancing multiple

grounds for sanctions. (Id. at 17-19).

       Defendant also filed a motion seeking to strike the declaration and four exhibits (ECF 64-

1 through ECF 64-5) that Plaintiff attached to its reply to the motion for leave to amend (ECF

64), or in the alternative, requesting the Court grant it leave to file a sur-reply to address such

evidence (ECF 67). Plaintiff in response asserts that the declaration and exhibits and a sur-reply

are unnecessary, in part because the first three exhibits were proffered in response to a contention

raised in Defendant’s reply—namely that the motion for leave to amend was untimely. (ECF 68




                                                   5
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 6 of 22


at 2-3). Defendant in its reply primarily seeks to distinguish the caselaw relied upon by Plaintiff

in its response. (ECF 69).

                                            II. Analysis

A. Defendant’s Motion to Strike/Leave to File a Sur-reply

       As mentioned, Defendant seeks to strike five attachments to Plaintiff’s reply to the

motion for leave to amend, or alternatively seeks leave to file a sur-reply to address this

evidence. (ECF 67). The first is a declaration by Plaintiff’s counsel attesting to the accuracy of

the remaining attachments. (ECF 64-1). The second is an email chain in which Plaintiff’s

counsel discusses the production of additional customer contracts. (ECF 64-2). The third and

fourth are Defendant’s responses to Plaintiff’s requests for admission and requests for production

respectively. (ECF 64-3; ECF 64-4). The fifth is a transcript of United States District Judge

Michael A. Shipp’s oral ruling on a motion to dismiss in the case of Janet Rolland v. Spark

Energy, 3:17-cv-2680-MAS-LHG (Dec. 17, 2017, D.N.J.). (ECF 64-5). Plaintiff cites the

second, third, and fourth attachments in support of its assertion that Defendant has not been

forthcoming with discovery and has refused to provide information regarding its document

retention policy. (ECF 64 at 3-4). Further, Plaintiff cites the Rolland decision in support of its

contention that its proposed second amended complaint is not futile. (Id. at 10).

       “New arguments and evidence may not be raised for the first time in a reply brief.” PSG

Energy Grp., LLC v. Krynski, No. 1:18-cv-03008-TWP-TAB, 2020 WL 2059944, at *3 (S.D.

Ind. Apr. 29, 2020). If a party introduces new evidence or facts in a reply brief, “the proper

response [is] a motion to strike the offending portions of the reply brief or to seek leave to file a

response to the reply brief.” Cleveland v. Porca Co., 38 F.3d 289, 297 (7th Cir. 1994); see also

Gold v. Wolpert, 876 F.2d 1327, 1331 n.6 (7th Cir. 1989). That being said, “a party may expand


                                                  6
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 7 of 22


upon and clarify arguments in its reply brief.” PSG Energy Grp., 2020 WL 2059944, at *3. “As

a general rule, motions to strike are disfavored because they potentially serve only to delay.” Id.

         Strictly speaking, the Local Rules permit parties to file a motion, a response, and a reply,

but do not contemplate the filing of a sur-reply. Lafayette Life Ins. Co. v. City of Menasha, Wis.,

No. 4:09 CV 64, 2010 WL 4553667, at *1 (N.D. Ind. Nov. 3, 2010) (citing N.D. Ind. L.R. 7-

1(a)). Accordingly, “[t]his Court generally doesn’t permit litigants to file a surreply brief.” Hall

v. Forest River, Inc., No. 3:04-CV-259-RM, 2008 WL 1774216, at *1 n.1 (N.D. Ind. Apr. 15,

2008) (citation omitted). The Court, however, has allowed a sur-reply when it raises or responds

to a new issue or development in the law. See id.; see also Merril Lynch Life Ins. Co. v. Lincoln

Nat’l Life Ins. Co., No. 2-09-CV-158, 2009 WL 3762974, at *1 (N.D. Ind. Nov. 9, 2009).

         Here, without addressing the merits of Plaintiff’s arguments, the Court sees no need to

strike the material attached to Plaintiff’s reply. First, as mentioned, the declaration of Plaintiff’s

counsel (ECF 64-1) simply attests to the truth and accuracy of the other attachments. As such, it

is not new evidence or arguments going to the merits of the motion seeking leave to file the

proposed second amended complaint.4 As to the email chain and discovery responses, these

appear to be attached merely to expand upon Plaintiff’s initial argument. Indeed, in Plaintiff’s

memorandum in support of its motion for leave to amend, Plaintiff contends that “Defendant

only responded to Plaintiff’s request for its original contract terms in October 2020,” that it did

not believe that Defendant had completed its review and production of responsive documents

until March 31, 2021, and that it did not learn “specific details about Defendant’s variable rate



4
  In fact, counsel’s declaration is not required by this Court’s local rules and is largely redundant. See Innogenetics,
N.V. v. Abbott Lab’ys, 578 F. Supp. 2d 1079, 1103 (W.D. Wis. 2007), aff’d in part, rev’d in part, 512 F.3d 1363
(Fed. Cir. 2008) (“Although I need not reach the point, I note that Bloodworth’s omission of a statement that her
declaration is filed under penalty of perjury is not an issue. As an officer of the court, Bloodworth files all
documents subject to the provisions of Fed. R. Civ. P. 11.”).

                                                           7
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 8 of 22


pricing procedure” until Defendant’s Rule 30(b)(6) deposition. (ECF 59 at 9). Plaintiff only

cites to the email and discovery responses in support of its argument that it diligently sought the

examples of Defendant’s customer contracts (ECF 64 at 3), after Defendant asserted that Plaintiff

should have been aware of the “market condition” language sooner (ECF 61 at 15-16). While

Plaintiff does not contend that Defendant “actively stymied discovery regarding older versions of

its contracts” until its reply, on the whole Plaintiff’s argument is consistent. (Id.).

       Finally, it is true that Plaintiff did not cite the Rolland case until its reply. But again,

Plaintiff cites the case in support of its contention that the proposed second amended complaint

is not futile (id. at 10)—an argument it advanced in its initial memorandum (ECF 59 at 12). The

fact that Plaintiff cites to a previously uncited opinion—an unpublished, non-binding opinion at

that—does not mean that it impermissibly introduced new evidence. See Westfield Ins. Co. v.

TCFI Bell SPE III LLC, No. 1:16-cv-02269-TWP-MJD, 2019 WL 1330456, at *4 (S.D. Ind.

Mar. 25, 2019) (“The fact that Westfield relied upon a previously uncited case does not mean

that it has presented a new argument.”). While the Court is cognizant of Defendant’s assertion

that Plaintiff’s reliance on Judge Shipp’s oral opinion is misleading given his later written ruling

on a separate motion to dismiss (see ECF 67 at 3), the Court has now been provided with Judge

Shipp’s written opinion as well (see ECF 68-2). To the extent that either ruling is relevant to this

Court’s decision, the Court is competent to review the material itself.

       Accordingly, Defendant’s motion to strike or in the alternative for leave to file a sur-reply

(ECF 67) is DENIED. The Court will turn its attention to Defendant’s motion for sanctions

(ECF 60) and Plaintiff’s motion for leave to amend (ECF 58).




                                                   8
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 9 of 22


B. Defendant’s Motion for Sanctions

       As discussed, Defendant primarily argues that Plaintiff’s assertion in its original

complaint and first amended complaint that its “variable rate for natural gas ‘would be based on

market prices’” was a material misrepresentation, and that Plaintiff’s use of quotation marks was

meant to purposely mislead the Court that the parties’ contract contained that language when

neither party has been able to produce a copy of that contract. (ECF 60-1 at 2-3). Defendant

similarly contends that Plaintiff’s proposed second amended complaint actually exacerbates this

issue by again making baseless claims regarding the variable rate—asserting that the variable

rate “would be based on market prices” again in quotes. (ECF 60-1 at 7). As such, Defendant

requests that Plaintiff’s case be dismissed as a sanction pursuant to Federal Rule of Civil

Procedure 11, 28 U.S.C. § 1927, and this Court’s inherent authority. (ECF 60 at 1). Plaintiff in

response maintains that while it does not have a copy of the parties’ original contract, its counsel

performed a reasonable investigation prior to initiating this lawsuit, and the “market price”

language came from a “form contract” used by Defendant in 2011. (ECF 63 at 12-17).

       Federal Rule of Civil Procedure 11(b)(3) states that when an attorney files a pleading,

that person “certifies that to the best of the person’s knowledge, information, and belief, formed

after an inquiry reasonable under the circumstances . . . the factual contentions have evidentiary

support or, if specifically so identified, will likely have evidentiary support after a reasonable

opportunity for further investigation or discovery.” If the Court determines that Rule 11(b) has

been violated, it may impose sanctions on the offending party including dismissal of that party’s

case. Fed. R. Civ. P. 11(c); see also Fed. R. Civ. P. 11, advisory committee notes to 1993

amendments. “While the Rule 11 sanction serves an important purpose, it is a tool that must be

used with utmost care and caution.” Fed. Deposit Ins. Corp. v. Tekfen Constr. & Installation


                                                  9
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 10 of 22


Co., 847 F.2d 440, 444 (7th Cir. 1988). In general, a Rule 11 motion looks at the conduct of a

party and its attorney, not the merits of a case. See Fed. R. Civ. P. 11 advisory committee notes

to 1993 amendments (“Rule 11 motions . . . should not be employed . . . to test the sufficiency or

efficacy of allegations in the pleadings; other motions are available for those purposes,”

(emphasis added)); see also Moeck v. Pleasant Valley Sch. Dist., 844 F.3d 387, 391 (3d Cir.

2016) (“The District Court [when denying a Rule 11 motion] . . . further explained that the

factual issues identified in Defendants’ sanctions motions would be best resolved at summary

judgment or trial.”); Safe-Strap Co. v. Koala Corp., 270 F. Supp. 2d 407, 416 (S.D.N.Y. 2003)

(“Hence, a Rule 11 motion for sanctions is not a proper substitute for a motion for summary

judgment.”).

        Similarly, the Court may impose sanctions pursuant to 28 U.S.C. § 1927 upon any

attorney “who so multiplies the proceedings in any case unreasonably and vexatiously . . . .”

Said another way, the Court may impose sanctions when an attorney has “acted in an objectively

unreasonable manner by engaging in a ‘serious and studied disregard for the orderly process of

justice’ . . . or where a ‘claim [is] without a plausible legal or factual basis and lacking in

justification.’” Pac. Dunlop Holdings, Inc. v. Barosh, 22 F.3d 113, 119 (7th Cir. 1994)

(alterations in original) (quoting Walter v. Fiorenzo, 840 F.2d 427, 433 (7th Cir. 1998)). The

Court may also sanction an attorney engaging in “vexatious conduct,” that is, conduct which

“involved either subjective or objective bad faith.” Id. (citing Kotsilieris v. Chalmers, 966 F.2d

1181, 1184 (7th Cir.1992)). Finally, the Court “has inherent power ‘to fashion an appropriate

sanction for conduct which abuses the judicial process.’” Salmeron v. Enter. Recovery Sys., Inc.,

579 F.3d 787, 793 (7th Cir. 2009) (quoting Chambers v. NASCO, Inc., 501 U.S. 32, 44-45

(1991)).


                                                  10
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 11 of 22


         Ultimately, Defendant fails to show that Plaintiff and its counsel engaged in conduct

justifying dismissal under Rule 11—at least at this time. Again, the parties agree that they had

entered into a contract for the purchase and sale of natural gas, but neither has yet been able to

produce the written contract. While “the best evidence of the terms of a contract in writing is the

writing itself,” 32A C.J.S. Evidence § 1249, under certain circumstances, a party may introduce

extrinsic or parole evidence to establish the terms of a contract if the original written instrument

is lost, see Marksill Specialties, Inc. v. Barger, 428 N.E.2d 65, 68 (Ind. Ct. App. 1981)5; see also

32A C.J.S. Evidence § 1249 (“Additionally, a party can use secondary evidence to determine a

lost contract’s terms, where the contract’s unavailability is sufficiently explained and it is

established that the contract is not unavailable because of bad faith.”). While the interpretation

of the unambiguous terms of a contract may be considered a question of law, the existence and

meaning of ambiguous or disputed terms is a question of fact. See Podolsky v. Alma Energy

Corp., 143 F.3d 364, 369 (7th Cir. 1998); see also City of Indianapolis v. Twin Lakes Enters.,

Inc., 568 N.E.2d 1073, 1079 (Ind. Ct. App. 1991) (“[W]here the existence . . . of a contract or the

terms thereof is the point in issue, and the evidence is conflicting or admits of more than one

inference, it is for the jury to determine whether a contract in fact exists.” (emphasis added)).

Ultimately then, if neither party is able to produce the contract at issue in this case, it would be

Plaintiff’s burden to prove to the trier of fact whether or not the contract provided that the



5
  Because the parties’ contract concerned the delivery of natural gas to Indiana customers within the state of
Indiana, the Court presumes for the time being that Indiana law governs the parties’ contract. See of Hartford Acc.
& Indem. Co. v. Dana Corp., 690 N.E.2d 285, 291 (Ind. Ct. App. 1997) (detailing Indiana’s choice of law
principles); see also Auto-Owners Ins. Co. v. Websolv Computing, Inc., 580 F.3d 543, 547 (7th Cir. 2009) (“When a
federal court hears a case in diversity, it does not necessarily apply the substantive law of the forum state; rather, it
applies the choice-of-law rules of the forum state to determine which state's substantive law applies.”). In any event,
neither party has raised a choice of law issue so the Court will apply Indiana law. See Selective Ins. Co. of S.C. v.
Target Corp., 845 F.3d 263, 266 (7th Cir. 2016), as amended (Jan. 25, 2017) (“If no party raises a choice of law
issue to the district court, the federal court may simply apply the forum state’s substantive law.” (citation and
internal quotation marks omitted)).
                                                           11
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 12 of 22


variable rate prices would be based on “market condition” or pegged to “market rates.” See

Smither v. Asset Acceptance, LLC, 919 N.E.2d 1153, 1157 (Ind. Ct. App. 2010) (“Although

Smither does not dispute that a contract of some kind existed between him and Providian, it is

Asset’s burden in this action to prove the terms of that contract.”).

        Plaintiff may not be able succeed in that endeavor, but that does not mean its counsel

violated Rule 11. Indeed, Rule 11 only requires that an attorney certify “that there is (or likely

will be) ‘evidentiary support’ for the allegation, not that the party will prevail with respect to its

contention regarding the fact.” Fed. R. Civ. P. 11(c), advisory committee notes to 1993

amendments (emphasis added). Further, Plaintiff’s argument that Defendant’s other customer

contracts contained the same or similar terms regarding the variable rate price may be persuasive

to the eventual trier of fact. In Smither v. Asset Acceptance, a case Defendant cites in support of

its argument (ECF 66 at 8), the Indiana Court of Appeals considered a grant of summary

judgment in a case where the parties agreed a contract existed but disagreed about its terms, 919

N.E.2d at 1157. While the appellate court ultimately reversed the grant of summary judgment on

statute of limitations grounds, it noted:

                A plaintiff’s burden to prove the existence of a contract also
                includes the burden of proving the terms of that contract. . . . It is
                troubling that Asset has not submitted conclusive proof that the
                Providian Mastercard agreement Asset submitted controlled
                Smither’s account.

                         Nonetheless, we observe that all three of the account
                agreements Asset has provided contain identical language relevant
                to this case, namely, the provisions regarding default and
                acceleration. It is possible that this standard “boilerplate”
                language was contained in all Providian credit card agreements.

Id. (emphasis added). Given that Plaintiff may attempt to prove the terms of the contract, it

would certainly seem reasonable that Plaintiff’s attorney investigated the terms of other contracts

involving Defendant before filing the complaint in this case.
                                                   12
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 13 of 22


       Defendant does argue that the language in the contracts cited by Plaintiff does not support

its contention that similar language appeared in the parties’ own contract. Specifically,

Defendant contends that language used in the Winona Contract applied to “large customers” but

not small or residential customers, and that the contracts Plaintiff relies on are all from years

after the parties’ own contract. (See ECF 60-1 at 2). Such arguments, however, go to the weight

that evidence of these contracts should be afforded in determining the terms of the parties’ own

contract. In other words, these are arguments for trial, or to the extent that Defendant is

contending that no reasonable juror could find the parties’ 2004 contract contained the language

at issue, for summary judgment. See, e.g., Snider v. Pekny, 899 F. Supp. 2d 798, 807 (N.D. Ind.

2012). In any event, fact discovery is still ongoing (ECF 53), and there is still the possibility that

the parties will find their 2004 contract.

       Defendant also argues that Plaintiff’s use of quotation marks in its first amended

complaint and proposed second amended complaint mislead the Court because it implies that

Plaintiff definitively knew the wording of the parties’ contract. Defendant contends this

prejudiced it during Judge Brady’s ruling on its motion to dismiss pursuant to Federal Rule of

Civil 12(b)(6). (See ECF 20). Defendant’s argument seems to be that because Plaintiff used

quotation marks, Judge Brady must have believed that the contract truly used that phrase and

held it against Defendants. But as Judge Brady explained, she was required to “construe the

complaint in the light most favorable to the plaintiff, accepting as true all well-pleaded facts

alleged, and drawing all possible inferences in her favor.” (ECF 20 at 2 (quoting Tamayo v.

Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008))). As such, even if Plaintiff did not use

quotation marks around the “market rates” language, the Court would have accepted the

allegations as true for purposes of ruling on the motion to dismiss. To the extent that quotation


                                                  13
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 14 of 22


marks may have suggested that Plaintiff had stronger evidence than it actually did, this does not

strike the Court as justifying sanctions, particularly a sanction as severe as dismissal. See

Bilharz v. First Interstate Bank of Wis., 98 F.3d 985, 989 (7th Cir. 1996) (“[W]e cannot say that

her claims were so devoid of factual support that sanctions were appropriate.”); see also Moeck,

844 F.3d at 391 (“Although some of the factual allegations may have been exaggerated, the

record includes evidence that provided a reasonable basis for the representations in the

complaints and summary judgment submissions concerning Getz’s allegedly aggressive and

discriminatory behavior.”).

        As a final matter, Defendant also argues that Plaintiff’s IDCSA claim should be

dismissed in light of Plaintiff’s Rule 30(b)(6) deposition testimony suggesting that no one

reviewed—and therefore relied upon—the terms of the parties’ contract. (ECF 60-1 at 2; ECF

60-2; ECF 66 at 6); see also Reger v. Ariz. RV Ctrs., LLC, No. 3:16-CV-778-MGG, 2021 WL

274316, at *16 (N.D. Ind. Jan. 26, 2021) (“To prevail on his [IDCSA], [Plaintiff] must also

establish that reliance on [Defendant’s] alleged deceptive act caused him to suffer actual

damages.”). But Judge Brady already addressed similar arguments in ruling on Defendant’s

motion to dismiss and found that Plaintiff had adequately pled reliance in support of its IDCSA

claim. (ECF 6 at 5-6; ECF 20 at 7). As such, Defendant’s argument seems to be that Plaintiff

cannot prove actual reliance in light of Plaintiff’s Rule 30(b)(6) testimony. Again, Defendant’s

arguments are more appropriately addressed through summary judgment or trial.

        Indeed, at the summary judgment stage Plaintiff may have to overcome Defendant’s

assertions that Plaintiff did not in fact rely upon the text of the parties’ contract, and that reliance

was the cause of its alleged injuries. But the fact that Plaintiff’s representative could not testify

that someone reviewed the terms of the contract is not necessarily dispositive. At least in the


                                                   14
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 15 of 22


context of common-law fraud, Indiana courts have held that reliance and causation “may be

proven by circumstantial evidence, provided there are facts from which the existence of all the

elements can be reasonably inferred.” Plymale v. Upright, 419 N.E.2d 756, 760 (Ind. Ct. App.

1981). If Plaintiff has circumstantial or direct evidence supporting its IDCSA claim, it will be

required to show it at the summary judgment stage. See Poole v. MED-1 Sols., LLC, No. 1:18-

cv-03255-JRS-MPB, 2020 WL 1317450, at *5 (S.D. Ind. Mar. 20, 2020) (granting summary

judgment on an IDCSA claim where Plaintiff failed to offer any evidence of reliance); see also

Johnson v. Cambridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003) (“Summary judgment is

the put up or shut up moment in a lawsuit, when a party must show what evidence it has that

would convince a trier of fact to accept its version of events.” (citation and internal quotation

marks omitted)). Further, if Plaintiff is able to establish a genuine question of material fact, then

the matter is reserved for the trier of fact. See Plymale, 419 N.E.2d at 760 (“Whether the

plaintiffs acted in reliance upon the defendants’ representation and whether the plaintiffs were

justified in so doing are also on conflicting evidence questions of fact for the jury.”). Again,

though, Rule 11 motion “should not be employed . . . to test the sufficiency or efficacy of

allegations in the pleadings.” Fed. R. Civ. P. 11 advisory committee notes to 1993 amendments.

As such, like its arguments regarding the parties’ contract’s terms, Defendant’s arguments are at

the very least premature. See Kaplan v. Zenner, 956 F.2d 149, 152 (7th Cir. 1992) (“[T]he

situation contemplated by the committee notes [to Rule 11] is one in which the basis for factual

allegations in pleadings cannot be determined until such time as the party claiming those facts

has had an adequate opportunity to develop his proof.” (quoting Ezell v. Lincoln Elec. Co., 119

F.R.D. 645, 647 (S.D. Miss. 1988), aff’d, 863 F.2d 880 (5th Cir. 1988))).




                                                 15
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 16 of 22


         In summary, Defendant has not shown that Plaintiff’s allegations in its first amended

complaint—or for that matter the proposed second amended complaint as described in greater

detail infra—are so lacking in a factual basis to be sanctionable under Rule 11. Further, to the

extent that Defendant’s arguments attack the factual basis of Plaintiff’s allegations, its claims are

better suited for summary judgment or trial. See Birch v. Kim, 977 F. Supp. 926, 938 (S.D. Ind.

1997) (“Defendant’s motion for sanctions challenges Plaintiff’s claims on the basis of false

factual assertions. Therefore, having concluded that the factual dispute between the parties is

properly reached by a trier of fact, we view it as inappropriate to consider Defendant’s motion

for sanctions based on Plaintiff’s pleadings at this time.” (citation omitted)). Defendant has also

not shown that Plaintiff’s allegations lack a “plausible legal or factual basis” necessitating

sanctions under 28 U.S.C. § 1927, Pac. Dunlop Holdings, Inc., 22 F.3d at 119, or the Court’s

inherent authority. Accordingly, Defendant’s motion for sanctions (ECF 60) will be DENIED

WITHOUT PREJUDICE.6 See Birch, 977 F. Supp. at 928. Because Defendant’s motion fails on

the merits, the Court sees no need to address the parties’ procedural arguments.

C. Plaintiff’s Motion for Leave to Amend

         Defendant advances three arguments in opposition to Plaintiff’s motion for leave to

amend. (ECF 58). First, Defendant contends that Plaintiff’s proposed second amended

complaint (ECF 59-1) continues to mislead the Court and is based on nothing but “speculation.”

(ECF 61 at 5). Second, Defendant asserts that Plaintiff has failed to show “good cause” for

seeking to amend its complaint after the deadline to do so had passed. (Id. at 5-6). Finally,



6
  As mentioned, Plaintiff also requests that it be awarded the fees it reasonably incurred defending against
Defendant’s motion. (ECF 64 at 31-32). Defendant did not specifically address Plaintiff’s fee request, contending
that “it is plainly meritless in light of [Plaintiff’s] bad faith and groundless pleadings.” (ECF 66 at 20 n. 17). Rule
11(c)(2) does provide that, “[i]f warranted, the [C]ourt may award to the prevailing party the reasonable expenses,
including attorney’s fees, incurred for the motion.” Because the Court is denying Defendant’s motion for sanctions
without prejudice, it does not believe an award of attorney fees is warranted at this time.
                                                          16
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 17 of 22


Defendant contends that Plaintiff’s proposed second amended complaint is futile and causes

undue delay to these proceedings. (Id. at 7).

       Pursuant to Federal Rule of Civil Procedure 16, the Court must issue a scheduling order

limiting the time “to join other parties, amend the pleadings, complete discovery, and file

motions.” Fed. R. Civ. P. 16(b)(3)(A). When a motion to amend is filed after the Rule 16

deadline to do so has passed, the Court is “entitled to apply the heightened good-cause standard

of Rule 16(b)(4) before considering whether the requirements of Rule 15(a)(2) [are] satisfied.”

Adams v. City of Indianapolis, 742 F.3d 720, 734 (7th Cir. 2014) (quoting Alioto v. Town of

Lisbon, 651 F.3d 715, 719 (7th Cir. 2011)). “Rule 16(b)’s ‘good cause’ standard primarily

considers the diligence of the party seeking amendment.” Trustmark Ins. Co. v. Gen. & Cologne

Life Re of Am., 424 F.3d 542, 553 (7th Cir. 2005) (citation omitted) (upholding a denial of a

motion for leave to amend nine months after the deadline to amend had passed).

       Pursuant to Federal Rule of Civil Procedure 15, when a party can no longer amend the

pleadings as a matter of right, a party must seek the Court’s leave or the written consent of the

opposing party. While “[t]he [C]ourt should freely give leave when justice so requires,” Fed. R.

Civ. P. 15(a)(2), “the decision as to whether to grant a motion to amend a complaint is entrusted

to the sound discretion of the trial court,” Cohen v. Ill. Inst. of Tech., 581 F.2d 658, 661 (7th Cir.

1978) (collecting cases). Further, leave to amend is “inappropriate where there is undue delay,

bad faith, dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, or futility of the amendment.” Perrian v. O’Grady, 958 F.2d 192, 194 (7th Cir.

1992) (citing Villa v. City of Chi., 924 F.2d 629, 632 (7th Cir. 1991)). “Undue prejudice occurs

when the amendment ‘brings entirely new and separate claims, adds new parties, or at least


                                                  17
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 18 of 22


entails more than an alternative claim or a change in the allegations of the complaint’ and when

the additional discovery is expensive and time-consuming.” In re Ameritech Corp., 188 F.R.D.

280, 283 (N.D. Ill. 2015) (quoting A. Cherney Disposal Co. v. Chi. & Suburban Refuse Disposal

Corp., 68 F.R.D. 383, 385 (N.D. Ill. 1975)).

       Still more, an amendment is futile if it would not survive a dispositive motion. See

Duthie v. Matria Healthcare, Inc., 254 F.R.D. 90, 94 (N.D. Ill. 2008) (“For the plaintiffs, futility

is measured by the capacity of the amendment to survive a motion to dismiss.” (citing Crestview

Vill. Apts. v. U.S. Dep’t of Hous. & Urban Dev., 383 F.3d 552, 558 (7th Cir. 2004); Barry

Aviation Inc. v. Land O’ Lakes Mun. Airport Comm’n, 377 F.3d 682, 687 n.3 (7th Cir. 2004))).

“That means a proposed amendment must allege ‘enough facts to state a claim to relief that is

plausible on its face.’” Duthie, 254 F.R.D. at 94 (quoting Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 570 (2007)). “In the interests of judicial economy, the district court should ‘scrutinize

the amended complaint’ and ‘determine its viability’ to decide ‘whether filing it would be an

exercise in futility.’” Schible v. United States, No. 1:12-CV-59, 2012 WL 2407695, at *1 (N.D.

Ind. June 25, 2012) (quoting Johnson v. Dossey, 515 F.3d 778, 780 (7th Cir. 2008)). The

Seventh Circuit Court of Appeals has stressed, though, that the futility of the new pleadings

needs to be clear from the face of the document. See Runnion ex rel. Runnion v. Girl Scouts of

Greater Chi. & Nw. Ind., 786 F.3d 510, 520-21 (7th Cir. 2015) (“Unless it is certain from the

face of the complaint that any amendment would be futile or otherwise unwarranted, the district

court should grant leave to amend . . . .” (citation and internal quotation marks omitted)).

       Here, Plaintiff waited roughly six months to seek to amend its complaint after its deadline

to do so had passed. (See ECF 49, 53, 59). Accordingly, the Court must first address the

requirements of Rule 16. Defendant primarily argues that Plaintiff was not diligent in seeking to


                                                 18
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 19 of 22


amend its complaint to include the “market conditions,” language because it had received the

discovery that gave rise to the proposed amendments as early as 2019 and 2020. (ECF 61 at 15).

That being said, Defendant has allegedly been producing examples of its customer contracts as

late as March 31, 2021 (ECF 59 at 2), and discovery in this matter is still ongoing. Further,

Plaintiff’s motion for leave to amend was prompted at least in part by Defendant’s motion for

sanctions. As Plaintiff explains, it was served with Defendant’s proposed Rule 11 motion on

March 26, 2021—roughly one month before seeking leave to amend its complaint. (ECF 64 at

4). Plaintiff was diligent in seeking to amend its complaint in an attempt to cure the supposed

deficiencies identified by Defendant.

        For much the same reasons, Plaintiff has also satisfied Rule 15’s requirements. Indeed,

Plaintiff sought to amend its complaint in response to facts supposedly learned from discovery

and in response to Defendant’s threat of Rule 11 sanctions. As such, there is little to suggest that

Plaintiff is acting in bad faith or that Plaintiff had failed to try to correct infirmities in its

complaint. Defendant will also not be unduly prejudiced if the proposed second amended

complaint is allowed. As mentioned, the proposed second amended complaint largely expands

on the arguments made in Plaintiff’s first amended complaint. It does not add new claims or

parties, and in fact does not seem to entail “more than an alternative claim or a change in the

allegations of the complaint.” A. Chenery, 68 F.R.D. at 385. To the extent that the second

amended complaint would necessitate additional discovery, the discovery period is still ongoing.

Further, any additional discovery would likely be limited to the terms of the parties’ original

contract and the Defendant’s pricing scheme—topics which are apparently already the subject of

discovery.




                                                    19
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 20 of 22


         Nor is it apparent from the face of the proposed second amended complaint that it would

be futile. While Defendant argues that the second amended complaint contains the infirmities

necessitating dismissal as a sanction under Rule 11 (ECF 61 at 11-12), Rule 11 sanctions are not

warranted for the reasons already discussed supra. Nor is there any indication the proposed

second amended complaint would not survive a motion to dismiss pursuant to Rule 12(b)(6).

Indeed, the proposed second amended complaint largely retains the “market prices” language

that Judge Brady has already found could plausibly state a claim for relief. (See ECF 20; ECF

59-2).

         Defendant also alleges that the “may vary according to market conditions” language in

the proposed second amended complaint cannot support a breach of contract claim, relying on

the case of Burger v. Spark Energy, LLC, 507 F. Supp. 3d 982, 989-990 (N.D. Ill. 2020). (ECF

11-12). While the court in Burger distinguished the “may vary according to market conditions”

language from the “market prices” language found in the present case (finding that “Spark

Energy did not make any guarantee as to how it would set the rate and instead only stated that it

could consider market conditions when exercising its discretion to set the rate”), it also found

that the plaintiff’s contract claim could proceed on a theory of a breach on the implied covenant

of good faith and fair dealing, which Plaintiff is also advancing here. (Id; ECF 59-1 ¶¶ 91-102).

         Defendant also alleges that Plaintiff’s breach of contract claim is futile because Plaintiff

cannot prove the terms of the contract. (ECF 61 at 20). As already discussed, though, if the

original instrument is lost or ambiguous, the terms of a contract are a question for the trier of

fact. Defendant similarly contends that Plaintiff’s unjust enrichment claim is futile because

Plaintiff cannot show that Plaintiff ever relied on the terms of the contract and because “unjust

enrichment cannot apply where a contract exists.” (Id. at 21 (citing DiMizio v. Romo, 756


                                                  20
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 21 of 22


N.E.2d 1018, 1025 (Ind. Ct. App. 2001)). But Federal Rule of Civil Procedure 8(d) permits a

plaintiff to plead inconsistent claims. Still more, Judge Brady, who addressed substantially the

same arguments (ECF 6 at 5, 8-9), saw no need to disturb the unjust enrichment claim in ruling

on Defendant’s motion to dismiss (ECF 20 at 14 n.2 (“As Plaintiff’s claim of unjust enrichment

was pled in the alternative to its claim for breach of contract, the Court need not address it

now.”)).

       In summary, Plaintiff has satisfied Rule 16’s good cause standard. Further, Defendant

has not shown that it would be unduly prejudiced by the proposed second amended complaint, or

that the second amended complaint would be futile. Accordingly, because the Court should

“freely give leave [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2), Plaintiff’s

motion for leave to file the proposed second amended complaint will be GRANTED.

                                          III. Conclusion

       In conclusion, Plaintiff did not impermissibly attach new evidence or raise new

arguments in its reply (ECF 64) to its motion for leave to file an amended complaint (ECF 58).

Accordingly, Defendant’s motion to strike or in the alternative for leave to file a sur-reply (ECF

67) is DENIED.

       Further, the allegations in Plaintiff’s first amended complaint (ECF 31) and proposed

second amended complaint (ECF 59-1) do not appear to lack a reasonable factual basis—at least

at this time. As such, Defendant’s motion for sanctions (ECF 60) is DENIED WITHOUT

PREJUDICE. Finally, because Plaintiff has shown “good cause” for the belated second

amended complaint per Rule 16, and because Defendant has not established that it would be

unduly prejudiced or that the second amended complaint would be futile, Plaintiff’s motion for




                                                 21
USDC IN/ND case 1:19-cv-00389-HAB-SLC document 75 filed 07/23/21 page 22 of 22


leave to amend (ECF 58) is GRANTED. Plaintiff is afforded to and including to July 30, 2021,

file its proposed second amended complaint (ECF 59-1).7

         SO ORDERED.

         Entered this 23rd day of July 2021.

                                                                                 /s/ Susan Collins
                                                                                 Susan Collins
                                                                                 United States Magistrate Judge




7
  Defendant did point to an apparent inconsistency in the proposed second amended complaint where Plaintiff
removed “market prices” but failed to otherwise finish its sentence. (ECF 61 at 19; see ECF 59-2 at 27; compare
ECF 59-1 ¶ 93, with ECF 31 ¶ 84). Defendant contends that this is evidence the second amended complaint is futile
(ECF 61 at 19), but Plaintiff asserts that it was simply a scrivener’s error and that its counsel substituted the phrase
“market prices” for “‘market prices’ or ‘market conditions.’” (ECF 64 at 13 n. 3). The Court views this as a simple
typographical error. Accordingly, Plaintiff is permitted to correct the error before filing the second amended
complaint (ECF 59-1).
                                                          22
